Exhibit 10.18
 
VERTEX ENERGY, INC.
 
AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT
 
THIS AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is
made this 29th day of March, 2011, to be effective as of April 1, 2010 (the
“Effective Date”), between Vertex Energy, Inc., a Nevada corporation (the
“Company”), and Chris Carlson (“Executive”) (each of Company and Executive is
referred to herein as a “Party,” and collectively referred to herein as the
“Parties”).
 
W I T N E S S E T H:
 
WHEREAS, the Company and Executive previously entered into an Executive
Employment Agreement on or around February, 2009 (the “Prior Agreement”), which
Prior Agreement is amended, restated and superseded in its entirety by the terms
and conditions of this Agreement, effective as of the Effective Date; and
 
WHEREAS, the Company desires to obtain the services of Executive, and Executive
desires to be employed by the Company upon the terms and conditions hereinafter
set forth.
 
NOW, THEREFORE, in consideration of the premises, the agreements herein
contained and other good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereto agree as of the Effective Date as follows:
 
ARTICLE I.
 
EMPLOYMENT; TERM; DUTIES
 
1.1. Employment. Pursuant to the terms and conditions hereinafter set forth, the
Company hereby employs Executive, and Executive hereby accepts such employment,
as the Chief Financial Officer (“CFO”) of the Company for a period of five (5)
years ending on April, 2015.
 
1.2. Duties and Responsibilities.  Executive, as CFO, shall perform such
administrative, managerial and executive duties for the Company (i) as are
prescribed by applicable job specifications for the Chief Financial Officer of a
public company the size and nature of the Company, (ii) as may be prescribed by
the Bylaws of the Company, (iii) as are customarily vested in and incidental to
such position, and (iv) as may be assigned to him from time to time by the Board
of Directors of the Company (the “Board”).
 
1.3. Non-Competition.  Executive agrees to devote substantially all of
Executive’s business time, energy and efforts to the business of the Company
(except as specifically provided for in Section 1.4 below), and will use
Executive’s best efforts and abilities faithfully and diligently to promote the
business interests of the Company.  For so long as Executive is employed
hereunder, and for a period of six months thereafter (the “Non-Compete Period”),
Executive shall not, directly or indirectly, either as an employee, employer,
consultant, agent, investor, principal, partner, stockholder (except as the
holder of less than 1% of the issued and outstanding stock of a publicly held
corporation), corporate officer or director, or in any other individual or
representative capacity, engage or participate in any business that is in
competition in any manner whatsoever with the business of the Company, as such
business of the Company is now or hereafter conducted.
 
1.4. Other Activities.  Subject to the foregoing prohibition and provided such
services or investments do not violate any applicable law, regulation or order,
or interfere in any way with the faithful and diligent performance by Executive
of the services to the Company otherwise required or contemplated by this
Agreement, the Company expressly acknowledges that Executive may:
 
 
 

--------------------------------------------------------------------------------

 
1.4.1 make and manage personal business investments of Executive’s choice
without consulting the Board;
 
1.4.2 serve in any capacity with any non-profit civic, educational or charitable
organization; and
 
1.4.3 spend up to a total of twenty (20) hours per month in fulfilling his
duties as employee, consultant to, officer, director and/or manager of any of
the private companies with whom Executive is currently affiliated, namely Vertex
Energy, LP, VTX, Inc., Cross Road Carriers, Vertex Recovery, H&H Oil, Arrow,
Cedar Marine Terminal, Vertex Residual Management, B&S Cowart, FLP, Vertex
Green, LP and Vertex Processing, pursuant to Exhibit A.
 
1.5. Covenants of Executive.
 
1.5.1 Best Efforts.  Executive shall devote his best efforts to the business and
affairs of the Company.  Executive shall perform his duties, responsibilities
and functions to the Company hereunder to the best of his abilities in a
diligent, trustworthy, professional and efficient manner and shall comply, in
all material respects, with all rules and regulations of the Company (and
special instructions of the Board, if any) and all other rules, regulations,
guides, handbooks, procedures and policies applicable to the Company and its
business in connection with his duties hereunder, including all United States
federal and state securities laws applicable to the Company.
 
1.5.2 Records.  Executive shall use his best efforts and skills to truthfully,
accurately, and promptly prepare, maintain, and preserve all records and reports
that the Company may, from time to time, request or require, fully account for
all money, records, equipment, materials, or other property belonging to the
Company of which he may have custody, and promptly pay and deliver the same
whenever he may be directed to do so by the Board.
 
1.5.3 Compliance.  Executive shall use his best efforts to comply, and cause the
Company to comply, with the then-current good corporate governance standards and
practices as prescribed by the Securities and Exchange Commission, any exchange
on which the Company’s capital stock or other securities may be traded and any
other applicable governmental entity, agency or organization.
 
ARTICLE II.
 
COMPENSATION AND OTHER BENEFITS
 
2.1. Base Salary.  So long as this Agreement remains in effect, for all services
rendered by Executive hereunder and all covenants and conditions undertaken by
the Parties pursuant to this Agreement, the Company shall pay, and Executive
shall accept, as compensation, an annual base salary (“Base Salary”) of (a)
$110,000 prior to the Effective Date; (b) $150,000 subsequent to the Effective
Date and prior to January 1, 2011; and (c) $175,000 subsequent to January 1,
2011.  The Base Salary shall be payable in regular installments in accordance
with the normal payroll practices of the Company, in effect from time to time,
but in any event no less frequently than on a monthly basis, and shall be
adjusted pro rata for any term of employment or payment period as described
above or otherwise if less than a full fiscal year. For so long as Executive is
employed hereunder, the Base Salary may be increased as determined by the
Compensation Committee of the Board (the “Compensation Committee”), in its sole
and absolute discretion.
 
 
 

--------------------------------------------------------------------------------

 
2.2. Bonus Compensation.  For each year this Agreement is in effect, Executive
will be eligible to earn a bonus in the sole discretion of the Compensation
Committee.
 
2.3. Business Expenses.  So long as this Agreement is in effect, the Company
shall reimburse Executive for all reasonable, out-of-pocket business expenses
incurred in the performance of his duties hereunder consistent with the
Company’s policies and procedures, in effect from time to time, with respect to
travel, entertainment and other business expenses customarily reimbursed to
senior executives of the Company in connection with the performance of their
duties on behalf of the Company.
 
2.4. Vacation.  Executive will be entitled to 20 days of paid time-off (PTO) per
year. PTO days shall accrue beginning on the 1st of January for each year during
the term of this Agreement. Unused PTO days shall expire on December 31 of each
year and shall not roll over into the next year. Other than the use of PTO days
for illness or personal emergencies, PTO days must be pre-approved by the
Company.
 
2.5. Other Benefits.  Executive shall be entitled to participate in the
Company’s employee stock option plan, life, health, accident, disability
insurance plans, pension plans and retirement plans, in effect from time to time
(including, without limitation, any incentive program or discretionary bonus
program of the Company which may be implemented in the future by the Board), to
the extent and on such terms and conditions as the Company customarily makes
such plans available to its senior executives.
 
2.6. Withholding.  The Company may deduct from any compensation payable to
Executive (including payments made pursuant to this Section 2 or in connection
with the termination of employment pursuant to Article III of this Agreement)
amounts sufficient to cover Executive’s share of applicable federal, state
and/or local income tax withholding, social security payments, state disability
and other insurance premiums and payments.
 
2.7. Car Allowance.  The Company shall provide the Executive an automobile
allowance of $750 per month during the term of Executive’s employment hereunder.
 
2.8. Stock Options.  In further consideration of the terms and conditions of
this Agreement, the Executive shall be granted stock options to purchase 100,000
shares of the Company’s common stock pursuant to the terms of the Company’s 2009
Stock Incentive Plan, and with such other terms and conditions as are approved
by the Board of Directors.
 
ARTICLE III.

 
TERMINATION OF EMPLOYMENT
 
3.1. Termination of Employment.  Executive’s employment pursuant to this
Agreement shall terminate on the earliest to occur of the following:
 
3.1.1 upon the death of Executive;
 
3.1.2 upon the delivery to Executive of written notice of termination by the
Company if Executive shall suffer a physical or mental disability which renders
Executive, in the reasonable judgment of the Compensation Committee, unable to
perform his duties and obligations under this Agreement for either 90
consecutive days or 180 days in any 12-month period;
 
 
 

--------------------------------------------------------------------------------

 
3.1.3 on the five-year anniversary of the date hereof;
 
3.1.4 upon delivery to the Company of written notice of termination by Executive
for any reason other than for Good Reason;
 
3.1.5 upon delivery to Executive of written notice of termination by the Company
for Cause;
 
3.1.6 upon delivery of written notice of termination from Executive to the
Company for Good Reason, provided, however, prior to any such termination by
Executive pursuant to this Section 3.1.6, Executive shall have advised the
Company in writing within fifteen (15) days of the occurrence of any
circumstances that would constitute Good Reason, and the Company has not cured
such circumstances within 15 days following receipt of Executive’s written
notice, with the exception of only five (5) days written notice in the event the
Company reduces Executive’s salary without Executive’s Consent or fails to pay
Executive any compensation due him; or
 
3.1.7 upon delivery to Executive of written notice of termination by the Company
without Cause.
 
3.2. Certain Definitions. For purposes of this Agreement, the following terms
shall have the following meanings:
 
3.2.1 “Cause” shall mean, in the context of a basis for termination by the
Company of Executive’s employment with the Company, that:
 
(i) Executive materially breaches any obligation, duty, covenant or agreement
under this Agreement, which breach is not cured or corrected within thirty
(30) days of written notice thereof from the Company (except for breaches of
Article IV of this Agreement, which cannot be cured and for which the Company
need not give any opportunity to cure); or
 
(ii) Executive commits any act of misappropriation of funds or embezzlement; or
 
(iii) Executive commits any act of fraud; or
 
(iv) Executive is indicted of, or pleads guilty or nolo contendere with respect
to, theft, fraud, a crime involving moral turpitude, or a felony under federal
or applicable state law.
 
3.2.2  “Good Reason” shall mean, in the context of a basis for termination by
Executive of his employment with the Company (a) without Executive’s consent,
his position or duties are modified by the Company to such an extent that his
duties are no longer consistent with the position of CFO of the Company, (b)
there has been a material breach by the Company of a material term of this
Agreement which continues uncured following thirty (30) days after such breach,
or (c) Executive’s compensation as set forth hereunder is reduced without
Executive’s consent, or the Company fails to pay to Executive any compensation
due to him hereunder upon five (5) days written notice from Executive informing
the Company of such failure.
 
3.3. “Termination Date” shall mean the date on which Executive’s employment with
the Company hereunder is terminated
 
 
 

--------------------------------------------------------------------------------

 
3.4. Effect of Termination.  In the event that Executive’s employment hereunder
is terminated in accordance with the provisions of this Agreement, Executive
shall be entitled to the following:
 
3.4.1 If Executive’s employment is terminated pursuant to Sections 3.1.1
(death), 3.1.2 (disability), 3.1.3 (five-year anniversary), 3.1.4 (without Cause
by the Executive) or 3.1.5 (by the Company for Cause), Executive shall be
entitled to salary accrued through the Termination Date and no other benefits
other than as required under the terms of employee benefit plans in which
Executive was participating as of Termination Date.
 
3.4.2 If Executive’s employment is terminated by Executive pursuant to Section
3.1.6 (Good Reason), or pursuant to Section 3.1.7 (without Cause by the
Company), Executive shall be entitled to continue to receive the salary at the
rate in effect upon the Termination Date of employment for three months
following the Termination Date, payable in accordance with the Company’s normal
payroll practices and policies, as if Executive’s employment had not
terminated.  Executive shall be entitled to no other post-employment benefits
except for benefits payable under applicable benefit plans in which Executive is
entitled to participate pursuant to Section 2.5 hereof through the Termination
Date, subject to and in accordance with the terms of such plans.
 
3.4.3 As a condition to Executive’s right to receive any benefits pursuant to
Section 3.4 of this Agreement, (A) Executive must execute and deliver to the
Company a written release in form and substance satisfactory to the Company, of
any and all claims against the Company and all directors and officers of the
Company with respect to all matters arising out of Executive’s employment
hereunder, or the termination thereof (other than claims for entitlements under
the terms of this Agreement or plans or programs of the Company in which
Executive has accrued a benefit); and (B) Executive must not breach any of his
covenants and agreements under Section 1.3 and Article IV of this Agreement,
which continue following the Termination Date.
 
3.4.4 In the event of termination of Executive’s employment pursuant to Section
3.1.5 (by the Company for Cause), and subject to applicable law and regulations,
the Company shall be entitled to offset against any payments due Executive the
loss and damage, if any, which shall have been suffered by the Company as a
result of the acts or omissions of Executive giving rise to termination.  The
foregoing shall not be construed to limit any cause of action, claim or other
rights, which the Company may have against Executive in connection with such
acts or omissions.
 
3.4.5 Upon termination of Executive’s employment hereunder, or on demand by the
Company during the term of this Agreement, Executive will immediately deliver to
the Company, and will not keep in his possession, recreate or deliver to anyone
else, any and all Company property, as well as all devices and equipment
belonging to the Company (including computers, handheld electronic devices,
telephone equipment, and other electronic devices), Company credit cards,
records, data, notes, notebooks, reports, files, proposals, lists,
correspondence, specifications, drawings blueprints, sketches, materials,
photographs, charts, all documents and property, and reproductions of any of the
aforementioned items that were developed by Executive pursuant to his employment
with the Company, obtained by Executive in connection with his employment with
the Company, or otherwise belonging to the Company, its successors or assigns,
including, without limitation, those records maintained pursuant to this
Agreement.
 
3.4.6 Executive also agrees to keep the Company advised of his home and business
address for a period of three (3) years after termination of Executive’s
employment hereunder, so that the Company can contact Executive regarding his
continuing obligations provided by this Agreement.  In the event that
Executive’s employment hereunder is terminated, Executive agrees to grant
consent to notification by the Company to Executive’s new employer about his
obligations under this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
3.5. Consulting.  During the period that Executive is receiving payments
pursuant to subsection 3.4.2 above, Executive shall be available, subject to his
other reasonable commitments or obligations made or incurred in mitigation of
the termination of his employment, by telephone, email or fax, as a consultant
to the Company, without further compensation, to consult with its officers and
directors regarding projects and/or tasks as defined by the Board.
 
ARTICLE IV.

 
INVENTIONS; CONFIDENTIAL/TRADE SECRET INFORMATION AND RESTRICTIVE COVENANTS
 
4.1. Inventions.  All processes, technologies and inventions relating to the
business of the Company (collectively, “Inventions”), including new
contributions, improvements, ideas, discoveries, trademarks and trade names,
conceived, developed, invented, made or found by Executive, alone or with
others, during his employment by the Company, whether or not patentable and
whether or not conceived, developed, invented, made or found on the Company’s
time or with the use of the Company’s facilities or materials, shall be the
property of the Company and shall be promptly and fully disclosed by Executive
to the Company.  Executive shall perform all necessary acts (including, without
limitation, executing and delivering any confirmatory assignments, documents or
instruments requested by the Company) to assign or otherwise to vest title to
any such Inventions in the Company and to enable the Company, at its sole
expense, to secure and maintain domestic and/or foreign patents or any other
rights for such Inventions.
 
4.2. Confidential/Trade Secret Information/Non-Disclosure.
 
4.2.1 Confidential/Trade Secret Information Defined.  During the course of
Executive’s employment, Executive will have access to various Confidential/Trade
Secret Information of the Company and information developed for the
Company.  For purposes of this Agreement, the term “Confidential/Trade Secret
Information” is information that is not generally known to the public and, as a
result, is of economic benefit to the Company in the conduct of its business,
and the business of the Company’s subsidiaries.  Executive and the Company agree
that the term “Confidential/Trade Secret Information” includes but is not
limited to all information developed or obtained by the Company, including its
affiliates, and predecessors, and comprising the following items, whether or not
such items have been reduced to tangible form (e.g., physical writing, computer
hard drive, disk, tape, etc.):  all methods, techniques, processes, ideas,
research and development, product designs, engineering designs, plans, models,
production plans, business plans, add-on features, trade names, service marks,
slogans, forms, pricing structures, menus, business forms, marketing programs
and plans, layouts and designs, financial structures, operational methods and
tactics, cost information, the identity of and/or contractual arrangements with
suppliers and/or vendors, accounting procedures, and any document, record or
other information of the Company relating to the above.  Confidential/Trade
Secret Information includes not only information directly belonging to the
Company which existed before the date of this Agreement, but also information
developed by Executive for the Company, including its subsidiaries, affiliates
and predecessors, during the term of Executive’s employment with the
Company.  Confidential/Trade Secret Information does not include any information
which (a) was in the lawful and unrestricted possession of Executive prior to
its disclosure to Executive by the Company, its subsidiaries, affiliates or
predecessors, (b) is or becomes generally available to the public by lawful acts
other than those of Executive after receiving it, or (c) has been received
lawfully and in good faith by Executive from a third party who is not and has
never been an executive of the Company, its subsidiaries, affiliates or
predecessors, and who did not derive it from the Company, its subsidiaries,
affiliates or predecessors.
 
4.2.2 Restriction on Use of Confidential/Trade Secret Information.  Executive
agrees that his/her use of Confidential/Trade Secret Information is subject to
the following restrictions for an indefinite period of time so long as the
Confidential/Trade Secret Information has not become generally known to the
public:
 
 
 

--------------------------------------------------------------------------------

 
(i) Non-Disclosure.  Executive agrees that he will not publish or disclose, or
allow to be published or disclosed, Confidential/Trade Secret Information to any
person without the prior written authorization of the Company unless pursuant to
or in connection with Executive’s job duties to the Company under this
Agreement; and
 
(ii) Non-Removal/Surrender.  Executive agrees that he will not remove any
Confidential/Trade Secret Information from the offices of the Company or the
premises of any facility in which the Company is performing services, except
pursuant to his duties under this Agreement.  Executive further agrees that he
shall surrender to the Company all documents and materials in his possession or
control which contain Confidential/Trade Secret Information and which are the
property of the Company upon the termination of his employment with the Company,
and that he shall not thereafter retain any copies of any such materials.
 
4.2.3 Prohibition Against Unfair Competition/ Non-Solicitation of
Customers.  Executive agrees that at no time after his employment with the
Company will he engage in competition with the Company while making any use of
the Confidential/Trade Secret Information, or otherwise exploit or make use of
the Confidential/Trade Secret Information. Executive agrees that during the
six-month period following the Termination Date, he will not directly or
indirectly accept or solicit, in any capacity, the business of any customer of
the Company with whom Executive worked or otherwise had access to the
Confidential/Trade Secret Information pertaining to the Company’s business with
such customer during the last year of Executive’s employment with the Company,
or solicit, directly or indirectly, or encourage any of the Company’s customers
or suppliers to terminate their business relationship with the Company, or
otherwise interfere with such business relationships.
 
4.3. Non-Solicitation of Employees.  Employee agrees that during the six-month
period following the Termination Date, he shall not, directly or indirectly,
solicit or otherwise encourage any employees of the Company to leave the employ
of the Company, or solicit, directly or indirectly, any of the Company’s
employees for employment.
 
4.4. Non-Solicitation During Employment.  During his employment with the
Company, Executive shall not: (a) interfere with the Company’s business
relationship with its customers or suppliers, (b) solicit, directly or
indirectly, or otherwise encourage any of the Company’s customers or suppliers
to terminate their business relationship with the Company, or (c) solicit,
directly or indirectly, or otherwise encourage any employees of the Company to
leave the employ of the Company, or solicit any of the Company’s employees for
employment.
 
4.5. Conflict of Interest.  During Executive’s employment with the Company,
Executive must not engage in any work, paid or unpaid, that creates an actual
conflict of interest with the Company.
 
4.6. Breach of Provisions.  If Executive materially breaches any of the
provisions of this Article IV, or in the event that any such breach is
threatened by Executive, in addition to and without limiting or waiving any
other remedies available to the Company at law or in equity, the Company shall
be entitled to immediate injunctive relief in any court, domestic or foreign,
having the capacity to grant such relief, to restrain any such breach or
threatened breach and to enforce the provisions of this Article IV.
 
 
 

--------------------------------------------------------------------------------

 
4.7. Reasonable Restrictions.  The Parties acknowledge that the foregoing
restrictions, as well as the duration and the territorial scope thereof as set
forth in this Article IV, are under all of the circumstances reasonable and
necessary for the protection of the Company and its business.
 
4.8. Specific Performance.  Executive acknowledges and agrees that the Company’s
remedies at law for a breach or threatened breach of any of the provisions of
Sections 1.3, 4.2, 4.3 or 4.4 hereof would be inadequate and, in recognition of
this fact, Executive agrees that, in the event of such a breach or threatened
breach, in addition to any remedies at law, the Company, without posting any
bond, shall be entitled to obtain equitable relief in the form of specific
performance, temporary restraining order, temporary or permanent injunction or
any other equitable remedy which may then be available.
 
ARTICLE V.
 
ARBITRATION
 
5.1. Scope.  To the fullest extent permitted by law, Executive and the Company
agree to the binding arbitration of any and all controversies, claims or
disputes between them arising out of or in any way related to this Agreement,
the employment relationship between the Company and Executive and any disputes
upon termination of employment, including but not limited to breach of contract,
tort, discrimination, harassment, wrongful termination, demotion, discipline,
failure to accommodate, family and medical leave, compensation or benefits
claims, constitutional claims; and any claims for violation of any local, state
or federal law, statute, regulation or ordinance or common law.  For the purpose
of this agreement to arbitrate, references to “Company” include all subsidiaries
or related entities and their respective executives, supervisors, officers,
directors, agents, pension or benefit plans, pension or benefit plan sponsors,
fiduciaries, administrators, affiliates and all successors and assigns of any of
them, and this agreement to arbitrate shall apply to them to the extent
Executive’s claims arise out of or relate to their actions on behalf of the
Company.
 
5.2. Arbitration Procedure.  To commence any such arbitration proceeding, the
party commencing the arbitration must provide the other party with written
notice of any and all claims forming the basis of such right in sufficient
detail to inform the other party of the substance of such claims.  In no event
shall this notice for arbitration be made after the date when institution of
legal or equitable proceedings based on such claims would be barred by the
applicable statute of limitations.  The arbitration will be conducted in
Houston, Texas, by a single neutral arbitrator and in accordance with the
then-current rules for resolution of employment disputes of the American
Arbitration Association (“AAA”).  The Arbitrator is to be selected by the mutual
agreement of the Parties.  If the Parties cannot agree, the Superior Court will
select the arbitrator.  The parties are entitled to representation by an
attorney or other representative of their choosing.  The arbitrator shall have
the power to enter any award that could be entered by a judge of the trial court
of the State of Texas, and only such power, and shall follow the law.  The award
shall be binding and the Parties agree to abide by and perform any award
rendered by the arbitrator.  The arbitrator shall issue the award in writing and
therein state the essential findings and conclusions on which the award is
based.  Judgment on the award may be entered in any court having jurisdiction
thereof.  The losing Party in the arbitration hearing shall bear the costs of
the arbitration filing and hearing fees and the cost of the arbitrator.
 
ARTICLE VI.

 
MISCELLANEOUS
 
6.1. Binding Effect; Assignment.  This Agreement shall be binding upon and inure
to the benefit of the Parties and their respective legal representatives, heirs,
successors and assigns.  Executive may not assign any of his rights or
obligations under this Agreement.  The Company may assign its rights and
obligations under this Agreement to any successor entity.
 
 
 

--------------------------------------------------------------------------------

 
6.2. Notices.  Any notice provided for herein shall be in writing and shall be
deemed to have been given or made (a) when personally delivered or (b) when sent
by telecopier and confirmed within 48 hours by letter mailed or delivered to the
party to be notified at its or his address set forth herein; or three (3) days
after being sent by registered or certified mail, return receipt requested (or
by equivalent currier with delivery documentation such as FEDEX or UPS) to the
address of the other party set forth or to such other address as may be
specified by notice given in accordance with this section 6.2:
 


 
If to the Company:
Vertex Energy, Inc.
1331 Gemini , Suite 250
Houston, Texas 77058
Telephone:  ___________
Facsimile: ___________
Attention: _____________
 



If to the Executive:
Chris Carlson
________________________
________________________
 
Telephone:  ___________
Facsimile:___________
Attention:  _____________
 



6.3. Severability.  If any provision of this Agreement, or portion thereof,
shall be held invalid or unenforceable by a court of competent jurisdiction,
such invalidity or unenforceability shall attach only to such provision or
portion thereof, and shall not in any manner affect or render invalid or
unenforceable any other provision of this Agreement or portion thereof, and this
Agreement shall be carried out as if any such invalid or unenforceable provision
or portion thereof were not contained herein.  In addition, any such invalid or
unenforceable provision or portion thereof shall be deemed, without further
action on the part of the parties hereto, modified, amended or limited to the
extent necessary to render the same valid and enforceable.
 
6.4. Waiver.  No waiver by a Party of a breach or default hereunder by the other
party shall be considered valid, unless expressed in a writing signed by such
first party, and no such waiver shall be deemed a waiver of any subsequent
breach or default of the same or any other nature.
 
6.5. Entire Agreement.  This Agreement sets forth the entire agreement between
the Parties with respect to the subject matter hereof, and supersedes any and
all prior agreements between the Company and Executive, whether written or oral,
relating to any or all matters covered by and contained or otherwise dealt with
in this Agreement, including but not limited to the Prior Agreement.  This
Agreement does not constitute a commitment of the Company with regard to
Executive’s employment, express or implied, other than to the extent expressly
provided for herein.
 
 
 

--------------------------------------------------------------------------------

 
6.6. Amendment.  No modification, change or amendment of this Agreement or any
of its provisions shall be valid, unless in a writing signed by the Parties and
approved by the Compensation Committee.
 
6.7. Authority.  The Parties each represent and warrant that it/he has the
power, authority and right to enter into this Agreement and to carry out and
perform the terms, covenants and conditions hereof.
 
6.8. Attorneys’ Fees.  If either party hereto commences an arbitration or other
action against the other party to enforce any of the terms hereof or because of
the breach by such other party of any of the terms hereof, the prevailing party
shall be entitled, in addition to any other relief granted, to all actual
out-of-pocket costs and expenses incurred by such prevailing party in connection
with such action, including, without limitation, all reasonable attorneys’ fees,
and a right to such costs and expenses shall be deemed to have accrued upon the
commencement of such action and shall be enforceable whether or not such action
is prosecuted to judgment.
 
6.9. Captions.  The captions, headings and titles of the sections of this
Agreement are inserted merely for convenience and ease of reference and shall
not affect or modify the meaning of any of the terms, covenants or conditions of
this Agreement.
 
6.10. Governing Law.  This Agreement, and all of the rights and obligations of
the Parties in connection with the employment relationship established hereby,
shall be governed by and construed in accordance with the substantive laws of
the State of Texas without giving effect to principles relating to conflicts of
law.
 
6.11. Survival.  The termination of Executive’s employment with the Company
pursuant to the provisions of this Agreement shall not affect Executive’s
obligations to the Company hereunder which by the nature thereof are intended to
survive any such termination, including, without limitation, Executive’s
obligations under Article IV of this Agreement.
 
[Signature page follows]
 
 

 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written to be effective as of the Effective Date.
 


“COMPANY”
VERTEX ENERGY, INC.,
a Nevada corporation
 
 
By: /s/ Benjamin P.
Cowart                                                         
Name: Benjamin P. Cowart
Title:   CEO
 
 
“EXECUTIVE”
/s/ Chris Carlson
Chris Carlson
 
 
 



 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A


It is acknowledged and agreed that the following actions, business transactions,
agreements and undertakings may be undertaken by Executive:


·  
Executive can serve as an employee, consultant to, officer, director or manager
of any of the private companies with whom he is currently affiliated, including
Vertex Holdings, L.P., formerly Vertex Energy, L.P., VTX, Inc., Cross Road
Carriers, Vertex Recovery, H&H Oil, Arrow, Cedar Marine Terminal, Vertex
Residual Management, B&S Cowart, FLP, Vertex Green, LP or Vertex Processing
(collectively, the “Affiliated Companies”);



·  
Executive may own an interest in or shares or membership units in any of the
Affiliated Companies.  Executive may earn a fee for providing services to the
Affiliated Companies;



·  
The Affiliated Companies can operate in the collection generator business; buy,
collect and transport and process used oil, crude oil, refined products,
chemicals and oily water; and collect, recycle and process petroleum waste
materials, such as, but not limited to, oily water, sludges, tank bottoms, and
mixed hydrocarbon materials;



·  
Vertex Recovery or its subsidiaries may sell feedstock to the Company on a fair
market basis and receive a commission or fee based on such sales, as determined
by a yet to be drafted agreement between Vertex Recovery and the Company;



·  
The Affiliated Companies may market and source feedstock to the best markets;



·  
Cedar Marine Terminal may license (pursuant to a royalty free, perpetual, and
non-exclusive license) the rights to Demetalization Technology on terms
agreeable to the Company and Cedar Marine Terminal.  Cedar Marine Terminal may
also charge the Company for terminalling and storage costs for the Company’s
products.  Finally, Cedar Marine Terminal will enter into an agreement with the
Company whereby the Company leases the land which its operations take place on,
on terms to be mutually agreed to between the parties;



·  
Cross Road Carriers may transport the Company’s products from time to time, on
substantially similar terms as Cross Road Carriers charges its other clients;



·  
Any Affiliated Party may sell products, equipment or materials to the Company on
terms mutually agreeable between the Company and such Affiliated Party;



·  
Vertex Residual Management may contract with the Company or with Vertex LP on
behalf of the Company to provide the Company environmental compliance,
regulation and oversight services on terms mutually agreeable between the
parties;



·  
Vertex Green may focus on the development of renewable energy such as Biodiesel,
which entity shall be outside of the Company; and



·  
Any other actions, business transactions, agreements and undertakings which the
Executive has received approval of a majority of the independent members of the
Board of Directors to enter into and/or undertake.



 
 
 
 

--------------------------------------------------------------------------------

 

